NIGHOLLS, J.
In this case a joint motion has been filed by the attorneys repre•senting the plaintiffs (appellants) and the defendants (appellees) in which it is recited ■that they have agreed upon a judgment which they will ask the district court to render in this ease, and in which they pray this court to remand this cause to the district court to be there proceeded with according to law.
We think, under this consent, and under the facts as shown by this record, this is a proper disposition to be made of the case.
For the reasons herein assigned, it is hereby ordered, adjudged, and decreed that the judgment appealed from be, and the same is, hereby annulled, avoided, and reversed. This cause is reinstated on the docket of the lower court, and it is hereby remanded to it for further proceedings according to Jaw.